STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS                                    FILED
                                                                                    September 3, 2019
KIM BOWLES,                                                                    EDYTHE NASH GAISER, CLERK
                                                                               SUPREME COURT OF APPEALS
Claimant Below, Petitioner                                                         OF WEST VIRGINIA



vs.)   No. 18-0797 (BOR Appeal No. 2052542)
                   (Claim No. 2017018968)

WEST VIRGINIA OFFICE OF
THE INSURANCE COMMISSIONER,
Commissioner Below, Respondent

and

PINE RIDGE COAL COMPANY, LLC,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Kim Bowles, by Counsel John H. Shumate Jr., appeals the decision of the West
Virginia Workers’ Compensation Board of Review (“Board of Review”). The West Virginia
Office of the Insurance Commissioner, by Counsel Henry C. Bowen, filed a timely response.

        The issue presented in this case is the compensability of the claim for carpal tunnel
syndrome. The claims administrator rejected the claim for the occupational disease on July 7, 2017.
The West Virginia Workers’ Compensation Office of Judges (“Office of Judges”) affirmed the
claims administrator’s decision in an Order dated February 6, 2018. This appeal arises from the
Board of Review’s Final Order of August 17, 2018, in which the Board affirmed the decision of
the Office of Judges.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

                                                 1
        Mr. Bowles worked as a coal miner for many years, the last five of which was as a fire boss
for Pine Ridge Coal Company, LLC.1 He last worked for Pine Ridge Coal on February 3, 2012.
On August 9, 2016, he was evaluated by Syed A. Zahir, M.D., due to pain and numbness in both
of his hands. Dr. Zahir diagnosed Mr. Bowles with bilateral carpal tunnel syndrome. An EMG
report from Barry K. Vaught, M.D., with Vaught Neurological Services, PLLC, dated October 17,
2016, revealed electrophysiological evidence of mild bilateral median mononeuropathy at the
wrist, consistent with carpal tunnel syndrome. Mr. Bowles completed an application for workers’
compensation benefits for carpal tunnel syndrome on December 27, 2016. He alleged that he
developed the disease due to his performance of repetitive wrist motions during his employment.
Dr. Zahir completed the physician’s section of the form and checked the box indicating that his
carpal tunnel condition was an occupational disease.

        The claims administrator referred Mr. Bowles for an independent medical evaluation with
Prasadaro B. Mukkamala, M.D., on June 6, 2017. In his report, Dr. Mukkamala reviewed Mr.
Bowles’s work history and medical history. At the time of the evaluation, Mr. Bowles complained
of tingling and numbness in both hands and stated that he had been experiencing symptoms for
many years. He also reported that his symptoms had increased over the last three or four years. Dr.
Mukkamala was not conclusive whether a diagnosis of carpal tunnel syndrome had been
established. However, Dr. Mukkamala opined that Mr. Bowles had two nonoccupational risk
factors that could cause the disease, in-diabetes mellitus and obesity. Dr. Mukkamala also noted
that Mr. Bowles ceased his employment in 2012 and, in his opinion, his work activities were not
occupational-risk factors for the development of carpal tunnel syndrome.

        The claims administrator rejected the application for benefits on July 7, 2017. In its Order,
the claims administrator stated that the claim was rejected based upon several factors. First, the
claims administrator stated,

       [o]ffice notes from Dr. Zahir dated August 9, 2017, describe the onset of your
       symptoms, bilateral pain and numbness of your hands, was a couple of months
       prior, with problems for the past year or so. This places the onset of your symptoms
       during 2015. You stopped working in 2012, with symptoms developing three years
       later.

Second, the claims administrator stated, “[y]ou possess two significant non-occupational risk
factors for the development of carpal tunnel syndrome, diabetes mellitus and excess weight.”
Finally, the claims administrator relied upon the opinion of Dr. Mukkamala and his June 6, 2017,
independent medical evaluation report which documented significant nonoccupational risk factors
for development of carpal tunnel syndrome in the form of diabetes mellitus and excess weight. He
protested the rejection of his claim.

1
 Pine Ridge Coal Company, LLC, is a subsidiary of Patriot Coal Corporation. Patriot Coal was an
authorized self-insured employer pursuant to West Virginia Code § 23-2-9 (2018). The company
did not emerge from bankruptcy in 2015 and its secured liabilities are administered by the West
Virginia Office of the Insurance Commissioner as administrator of the Self-Insured Employer
Guaranty Risk Pool.
                                                 2
         In support of his protest, Mr. Bowles testified at a November 28, 2017, evidentiary hearing
that he last worked on February 3, 2012, and he did not seek medical attention until 2015. He also
testified that he had difficulties with his hands while he was working for the employer, but he has
developed additional problems since he ceased working for the employer. In support of the claims
administrator’s decision, the employer submitted progress notes from Samar Sankari, M.D., of
SFH Professional Endocrinology Associates, indicating that Mr. Bowles has been managing his
diabetes since 1998. The progress notes also show that Dr. Sankari questioned Mr. Bowles about
any additional complaints at the time of evaluation and Mr. Bowles responded that he had no
particular complaints. He denied numbness, tingling, and pain.

        In the February 6, 2018, decision of the Office of Judges, the claims administrator’s
rejection of the claim was affirmed. The Office of Judges concluded that the evidence shows that
it is more likely than not that Mr. Bowles’s carpal tunnel syndrome is not related to his occupation.
The Office of Judges noted that Mr. Bowles ceased his employment with Pine Ridge Coal in 2012,
and he was not diagnosed until three years later. The Office of Judges also noted that Dr.
Mukkamala was of the opinion that if Mr. Bowles had carpal tunnel syndrome, he did not develop
the disease as a result of his occupational activities. Dr. Mukkamala found that Mr. Bowles has
significant risk factors for developing carpal tunnel syndrome, which included diabetes and
obesity. The Board of Review adopted the findings and conclusions of the Office of Judges and
affirmed the decision in an Order dated August 17, 2018.

        After review, we agree with the findings of fact and conclusions of law of the Office of
Judges, as affirmed by the Board of Review. Mr. Bowles has failed to establish that he suffers
from work-related carpal tunnel syndrome. Although Mr. Bowles presented evidence of a
diagnosis of carpal tunnel syndrome by Dr. Zahir, the only opinion as to causation within the
record is from Dr. Mukkamala, who opined that the carpal tunnel syndrome was not causally
related to Mr. Bowles’s occupational activities. Instead, Dr. Mukkamala was of the opinion that
Mr. Bowles has two important and significant nonoccupational risk factors for the development of
carpal tunnel syndrome, diabetes mellitus and obesity. The fact that Mr. Bowles ceased work in
2012 and experienced increased symptoms for three to four years before filing for benefits is
consistent with Dr. Mukkamala’s opinion. The record supports the decision of the Board of
Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                          Affirmed.




                                                 3
ISSUED: September 3, 2019


CONCURRED IN BY:
Chief Justice Elizabeth D. Walker
Justice Margaret L. Workman
Justice Tim Armstead
Justice Evan H. Jenkins
Justice John A. Hutchison




                                    4